Filed 2/4/16 P. v. Hector CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                    A144534
v.
DENNIS HECTOR,                                                      (Lake County
                                                                    Super. Ct. No. CR 934572)
         Defendant and Appellant.


                                                INTRODUCTION
         In this appeal, appellant Hector challenges a warrantless entry into his home,
contending the trial court erred when it denied his motion to suppress because the exigent
circumstances exception had dissipated by the time the deputies entered his home. We
have reviewed the record here and conclude the officers engaged in objectively
reasonable conduct when they entered Hector’s home, in light of the exigencies of the
situation. We therefore uphold the trial court’s denial of his motion to suppress and
affirm the judgment.
                                       STATEMENT OF THE CASE
         On March 7, 2014, the Lake County District Attorney filed an information
charging appellant with cruelty to an animal (Pen. Code, § 597, subd. (a)),1 false
imprisonment (§ 236), resisting, delaying or obstructing a peace officer (§ 148,


1
    Unless otherwise stated, all statutory references are to the Penal Code.
subd. (a)(1)), and being under the influence of methamphetamine (Health & Saf. Code,
§ 11550, subd. (a)). The information further alleged appellant was on bail in a separate
case at the time of the incident resulting in these charges (§ 12022.1), had two prior
strikes (§ 1170.12, subd. (a)-(d), § 667, subd. (b)-(i)), and had served one previous prison
term (§ 667.5, subd. (b)).
       Appellant filed a motion to suppress evidence on April 7, 2014, and a
supplemental pleading on May 28, 2014. The trial court denied his motion after a
hearing on November 12, 2014. Appellant entered a no contest plea to one count of
animal cruelty on February 6, 2015. The several remaining counts, enhancements and
allegations were then dismissed in view of his no contest plea. The trial court sentenced
Hector to three years in state prison and also imposed an additional concurrent one-year
sentence for a misdemeanor in another case.
       On March 10, 2015, appellant filed a timely notice of appeal.
                               STATEMENT OF FACTS
       On the morning of January 24, 2014, Lake County sheriff’s deputy Devincenzi
answered a report of a woman screaming in an area behind a bar in Clear Lake Keys.
The deputy sauntered down a boat ramp behind the tavern. He then heard a female
screaming words to the effect of, “No. Don’t. Stop.” A male voice responded, “I’ll
fucking kill you.” Devincenzi believed the yelling came from a home across the water
and drove in his patrol car toward the location of the screams. An unidentified person,
seeing the marked patrol car, pointed in the direction of a house from which the noise
was emanating. Approaching the front door of the home, Devincenzi heard the screams
of a woman and he banged on the door. Immediately, the screaming ceased. The deputy
then heard brief mutterings and movement inside the home and eventual silence.
       The deputy knocked several times on the front door, advising those inside he was
an officer, and moved about the front of the home to see what was happening inside. He
also went to the rear of the home. Devincenzi was unable to gain any view into the

                                              2
interior. He returned to the front and again continued knocking on the door, announcing
who he was. After 15 minutes without success, another unit arrived at the location to
assist the deputy. Deputy Barreto joined Devincenzi in knocking on the door to gain
entry. One of them told those inside, “Sheriff’s office. Not going away. Open the door
or we’re going to kick it in.” Eventually the officers had to kick in the door because they
still obtained no response from the parties inside and they were concerned about the
safety of the woman who had been screaming.
       Upon entering the residence, the officers found a woman covered with blood in the
living room. They proceeded around a corner between the living room and the kitchen
and encountered appellant coming up the hallway. The officers learned from the woman
that appellant had beaten the woman’s dog to death after the canine ate appellant’s pet
parakeet. Any blood on the woman was from her efforts to assist the dog after the
beating. The woman told the deputies she was unable to answer their knocking because
appellant would not permit her to do so. The officers suspected appellant was under the
influence of methamphetamine, and they found devices for using methamphetamine in
the bathroom and living room.
       At the end of the hearing on the motion to suppress, at which only Deputy
Devincenzi testified, both sides presented their arguments. The trial court determined the
screaming by a female and the response by a male, “I’ll fucking kill you,” followed by
silence for 15 minutes during which officers were demanding entry, were enough to make
the entry exigent circumstances. Indeed, the court noted “[i]t would be absolutely
patently absurd to require [Devincenzi] to stop and get a search warrant when someone
might be being killed on the other side of the door. . . . This is a classic exigent
circumstance. Someone screaming bloody murder, the police have to be able to get
inside. The fact that he waited 15 minutes to have backup so he wasn’t risking his own
life is just common sense. . . . That’s the most classic exigent circumstance I’ve ever
heard in 30 years in this business.”

                                              3
                                       DISCUSSION
       Appellant contends the deputies’ initial entry into the residence was without
proper evidence of exigent circumstances. He contends by the time deputies went into
the home, the problem witnessed by Devincenzi had dissipated. The trial court below
found there was no Fourth Amendment violation. To the court, the objective evidence of
what the deputy observed and heard supported a need for quick action. Especially
important to the court were the screams by the woman inside pleading aloud, “No.
Don’t. Stop,” along with the male retort of, “I’ll fucking kill you.” Additionally, after
repeated knocks and requests for someone inside to open the door, no one inside was
willing to accommodate the deputy’s request and open the door. This noncompliance
with the officer’s request and the silence that persisted in spite of the demand for entry
for a period of 15 minutes confirmed the exigency of official action once backup
assistance arrived. This was the trial court’s assessment of the legal issues here and we
see no basis for disturbing its correctness.
       In Brigham City v. Stuart (2006) 547 U.S. 398 (Stuart), the court unanimously
determined entry into a residence without a warrant to assist persons who are seriously
injured or threatened with such injury is an exigent circumstance excusing a warrant.
(Stuart, at p. 403.) “[L]aw enforcement officers may enter a home without a warrant to
render emergency assistance to an injured occupant or to protect an occupant from
imminent injury.” (Ibid.) Furthermore, a court’s assessment of the challenged conduct is
viewed from an objective standard of reasonableness, not the subjective motivation of an
officer. (Id. at p. 404.) In Stuart, the police approached the back door of the home and
heard evidence of a fracas going on inside the residence. They saw a youth being
restrained by four adults, with the teenager breaking loose and striking one of the adults.
“In these circumstances, the officers had an objectively reasonable basis for believing
both that the injured adult might need help and that the violence in the kitchen was just
beginning. Nothing in the Fourth Amendment required them to wait until another blow

                                               4
rendered someone ‘unconscious’ or ‘semi-conscious’ or worse before entering. The role
of a peace officer includes preventing violence and restoring order, not simply rendering
first aid to casualties . . . .” (Id. at p. 406, first italics added, second italics in original; see
Michigan v. Fisher (2009) 558 U.S. 45, 48–49.)
       Our Supreme Court has adopted the objective reasonableness standard in exigent
circumstances analysis where officers face critical safety concerns at a residence in
People v. Troyer (2011) 51 Cal. 4th 599 (Troyer). In Troyer, police responded to a
reported shooting at a home shortly after noon. When they arrived, present on the front
porch was a female, who had been shot several times, and a male, who was assisting her.
A second male was bleeding from a head wound and had blood on his face and shirt. The
woman had no ability to explain the situation and the bleeding male was not always
coherent. While he did tell police no one was inside the residence, his demeanor and
injury caused the officers to believe he was not candid. They felt the need to enter to
determine if others needed assistance. In walking through the interior of the home, they
came to a locked bedroom and forced entry after no one answered the officers’ knock.
Inside the bedroom, the police found marijuana. (Id. at pp. 603–604.)
       The Court applied the “emergency aid exception” to the requirement of a warrant
in this case. (Troyer, supra, 51 Cal.4th at p. 605.) “[T]he exception ‘requires only “an
objectively reasonable basis for believing . . .” [citation] that “a person within [the house]
is in need of immediate aid,” ’ [Citation.] ‘We are to approach the Fourth Amendment
. . . with at least some measure of pragmatism. If there is a grave public need for police
to take preventive action, the Constitution may impose limits, but it will not bar the
way.’ ” (Troyer, at pp. 605–606.) The police conduct in the case was clearly motivated
by noncriminal interests; criminal notions do not determine reasonableness under such
instances. The Troyer majority referred to then Circuit Judge Warren Burger on this
point when he wrote “ ‘the business of policemen and firemen is to act, not to speculate
or meditate on whether the report is correct. People could well die in emergencies if

                                                  5
police tried to act with the calm deliberation associated with the judicial process.’ ” (Id.
at p. 606.) In light of what the officers saw at the front porch, along with the initial report
of individuals shooting at each other, the court determined entry and inspection of the
rooms inside the home was objectively reasonable, and the discovery of drugs was
sustained.2
       In light of this precedent, and using objective reasonableness as our measure, we
must agree with the determination of the trial court in the matter. After experiencing the
alert by the neighbor and then hearing screams and threats to kill the woman who was
screaming, the officers were obligated to do what they did without a warrant.
Devincenzi’s decision to wait for backup help did not cancel the exigencies he alone
heard at arrival. It was reasonable for him to wait for help for his own protection and to
assist in the possible control of what was happening inside the home. Overall, his
conduct was objectively appropriate and appellant’s challenge is, echoing the trial court,
“absurd.”
                                      CONCLUSION
       We affirm the ruling of the trial court in its finding the motion to suppress be
denied based on the emergency of the situation described by the officer.
                                      DISPOSITION
       There being no other challenge to the conviction, the judgment is affirmed.




2
  In his brief, appellant discusses an out-of-state decision, Hannon v. State (Nev. 2009)
207 P.3d. 344. Our Supreme Court in Troyer chose not to follow Hannon, finding it
“distinguishable and, in any event, not binding on us.” (Troyer, supra, 51 Cal.4th at
p. 610.) In the Nevada case, the officers heard no screams or threats of violence at the
front door, as took place here. Furthermore, the occupants of the apartment answered the
front door after requests by the police. (Hannon v. State, at p. 345.) There was no need
for a forced entry as we are presented with here.

                                              6
                                _________________________
                                DONDERO, J.


We concur:


_________________________
HUMES, P.J.


_________________________
MARGULIES, J.




A144534


                            7